Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 25, 2001, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Since defendant’s motion to withdraw his plea was made on different grounds, his claim that his plea was rendered involuntary by the court’s failure to inquire about the affirmative defense to felony murder contained in Penal Law § 125.25 (3) is unpreserved (People v Townsend, 257 AD2d 458 [1999]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s plea was knowing, intelligent and voluntary, and that nothing in the record of the plea proceeding raised the possibility of the affirmative defense (see People v Toxey, 86 NY2d 725 [1995]). Concur—Nardelli, J.P., Saxe, Williams, Friedman and Sweeny, JJ.